UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Columbia Small Cap Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2013 – JUNE 30, 2014 Company Name Ticker Country Provider Security ID Meeting Type Meeting Date Record Date Shares Voted Proponent Proposal Number Proposal Text Management Recommendation Vote Instruction Voted Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management Elect Director Claire H. Babrowski For For Yes Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management Elect Director Cheryl A. Bachelder For For Yes Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management Elect Director John H. Burgoyne For For Yes Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management Elect Director Hamish A. Dodds For For Yes Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management Elect Director Brendan L. Hoffman For For Yes Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management Elect Director Terry E. London For For Yes Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management Elect Director Alexander W. Smith For For Yes Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management Elect Director Cece Smith For For Yes Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Pier 1 Imports, Inc. PIR USA Annual 02-Jul-13 03-May-13 Management 3 Ratify Auditors For Against Yes HMS Holdings Corp. HMSY USA 40425J101 Annual 10-Jul-13 21-May-13 Management 1 Change State of Incorporation from New York to Delaware For For Yes HMS Holdings Corp. HMSY USA 40425J101 Annual 10-Jul-13 21-May-13 Management 2a Elect Director Daniel N. Mendelson For For Yes HMS Holdings Corp. HMSY USA 40425J101 Annual 10-Jul-13 21-May-13 Management 2b Elect Director William F. Miller, III For Against Yes HMS Holdings Corp. HMSY USA 40425J101 Annual 10-Jul-13 21-May-13 Management 2c Elect Director Ellen A. Rudnick For For Yes HMS Holdings Corp. HMSY USA 40425J101 Annual 10-Jul-13 21-May-13 Management 2d Elect Director Richard H. Stowe For For Yes HMS Holdings Corp. HMSY USA 40425J101 Annual 10-Jul-13 21-May-13 Management 2e Elect Director Cora M. Tellez For For Yes HMS Holdings Corp. HMSY USA 40425J101 Annual 10-Jul-13 21-May-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes HMS Holdings Corp. HMSY USA 40425J101 Annual 10-Jul-13 21-May-13 Management 4 Ratify Auditors For Against Yes Bio-Reference Laboratories, Inc. BRLI USA 09057G602 Annual 11-Jul-13 23-May-13 61 Management Elect Director Marc D. Grodman For Withhold Yes Bio-Reference Laboratories, Inc. BRLI USA 09057G602 Annual 11-Jul-13 23-May-13 61 Management Elect Director Howard Dubinett For Withhold Yes Bio-Reference Laboratories, Inc. BRLI USA 09057G602 Annual 11-Jul-13 23-May-13 61 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes 8x8, Inc. EGHT USA Annual 25-Jul-13 12-Jun-13 Management Elect Director Guy L. Hecker, Jr. For For Yes 8x8, Inc. EGHT USA Annual 25-Jul-13 12-Jun-13 Management Elect Director Bryan R. Martin For Withhold Yes 8x8, Inc. EGHT USA Annual 25-Jul-13 12-Jun-13 Management Elect Director Mansour Salame For Withhold Yes 8x8, Inc. EGHT USA Annual 25-Jul-13 12-Jun-13 Management Elect Director Eric Salzman For For Yes 8x8, Inc. EGHT USA Annual 25-Jul-13 12-Jun-13 Management Elect Director Vikram Verma For For Yes 8x8, Inc. EGHT USA Annual 25-Jul-13 12-Jun-13 Management 2 Ratify Auditors For For Yes Cirrus Logic, Inc. CRUS USA Annual 30-Jul-13 31-May-13 Management Elect Director John C. Carter For For Yes Cirrus Logic, Inc. CRUS USA Annual 30-Jul-13 31-May-13 Management Elect Director Timothy R. Dehne For For Yes Cirrus Logic, Inc. CRUS USA Annual 30-Jul-13 31-May-13 Management Elect Director Jason P. Rhode For For Yes Cirrus Logic, Inc. CRUS USA Annual 30-Jul-13 31-May-13 Management Elect Director Alan R. Schuele For For Yes Cirrus Logic, Inc. CRUS USA Annual 30-Jul-13 31-May-13 Management Elect Director William D. Sherman For For Yes Cirrus Logic, Inc. CRUS USA Annual 30-Jul-13 31-May-13 Management Elect Director Susan Wang For For Yes Cirrus Logic, Inc. CRUS USA Annual 30-Jul-13 31-May-13 Management 2 Ratify Auditors For Against Yes Cirrus Logic, Inc. CRUS USA Annual 30-Jul-13 31-May-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cirrus Logic, Inc. CRUS USA Annual 30-Jul-13 31-May-13 Management 4 Amend Executive Incentive Bonus Plan For For Yes TiVo Inc. TIVO USA Annual 31-Jul-13 05-Jun-13 Management Elect Director William Cella For Against Yes TiVo Inc. TIVO USA Annual 31-Jul-13 05-Jun-13 Management Elect Director Jeffrey T. Hinson For For Yes TiVo Inc. TIVO USA Annual 31-Jul-13 05-Jun-13 Management 2 Ratify Auditors For Against Yes TiVo Inc. TIVO USA Annual 31-Jul-13 05-Jun-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management Reelect David Kostman as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management Reelect Joseph Atsmon as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management Reelect Rimon Ben-Shaoul as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management Reelect Yehoshua (Shuki) Ehrlich as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management Reelect Zeev Bregman as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management Reelect Leo Apotheker as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management Reelect Joseph Cowan as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management Reelect Dan Falk as External Director for an Additional Three Year Term For Against Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management Reelect Yocheved Dvir as External Director for an Additional Three Year Term For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management 3 Approve Supplemental Annual Cash Fee to David Kostman, Chairman For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management 4 Approve Stock Option Grant to Non-Executive Directors For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management 5 Approve Compensation of Zeev Bregman, CEO For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management 6 Approval of Separation Bonus to Ron Gutler, former Chairman For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management 7 Approve Compensation Policy for the Directors and Officers of the Company For For Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management 8 Reappoint Kost Forer Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration For Against Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management 9 Discuss Financial Statementsfor 2012 Yes Nice Systems Ltd. NICE Israel Annual/Special 27-Aug-13 29-Jul-13 Management A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. None Against Yes Finisar Corporation FNSR USA 31787A507 Annual 03-Sep-13 12-Jul-13 Management Elect Director Jerry S. Rawls For Withhold Yes Finisar Corporation FNSR USA 31787A507 Annual 03-Sep-13 12-Jul-13 Management Elect Director Robert N. Stephens For For Yes Finisar Corporation FNSR USA 31787A507 Annual 03-Sep-13 12-Jul-13 Management 2 Ratify Auditors For Against Yes Finisar Corporation FNSR USA 31787A507 Annual 03-Sep-13 12-Jul-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management Elect Director Barry M. Monheit For For Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management Elect Director Robert L. Scott For For Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management Elect Director Michael F. Golden For Withhold Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management Elect Director Robert H. Brust For For Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management Elect Director P. James Debney For Withhold Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management Elect Director John B. Furman For For Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management Elect Director Mitchell A. Saltz For Withhold Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management Elect Director I. Marie Wadecki For For Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management 3 Approve Omnibus Stock Plan For Against Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management 4 Approve Executive Incentive Bonus Plan For For Yes Smith & Wesson Holding Corporation SWHC USA Annual 23-Sep-13 02-Aug-13 48 Management 5 Ratify Auditors For Against Yes United Bankshares, Inc. UBSI USA Special 21-Oct-13 04-Sep-13 32 Management 1 Approve Merger Agreement For For Yes United Bankshares, Inc. UBSI USA Special 21-Oct-13 04-Sep-13 32 Management 2 Issue Shares in Connection with Acquisition For For Yes United Bankshares, Inc. UBSI USA Special 21-Oct-13 04-Sep-13 32 Management 3 Adjourn Meeting For For Yes eGain Corporation EGAN USA 28225C806 Annual 08-Nov-13 19-Sep-13 Management Elect Director Ashutosh Roy For Withhold Yes eGain Corporation EGAN USA 28225C806 Annual 08-Nov-13 19-Sep-13 Management Elect Director Gunjan Sinha For Withhold Yes eGain Corporation EGAN USA 28225C806 Annual 08-Nov-13 19-Sep-13 Management Elect Director David S. Scott For For Yes eGain Corporation EGAN USA 28225C806 Annual 08-Nov-13 19-Sep-13 Management Elect Director Phiroz P. Darukhanavala For For Yes eGain Corporation EGAN USA 28225C806 Annual 08-Nov-13 19-Sep-13 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes eGain Corporation EGAN USA 28225C806 Annual 08-Nov-13 19-Sep-13 Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes eGain Corporation EGAN USA 28225C806 Annual 08-Nov-13 19-Sep-13 Management 4 Ratify Auditors For For Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management Elect Director Irwin D. Simon For Withhold Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management Elect Director Richard C. Berke For For Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management Elect Director Jack Futterman For For Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management Elect Director Marina Hahn For For Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management Elect Director Andrew R. Heyer For For Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management Elect Director Roger Meltzer For Withhold Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management Elect Director Scott M. O'Neil For For Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management Elect Director Lawrence S. Zilavy For For Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management 3 Amend Omnibus Stock Plan For Against Yes The Hain Celestial Group, Inc. HAIN USA Annual 19-Nov-13 25-Sep-13 Management 4 Ratify Auditors For Against Yes Accuray Incorporated ARAY USA Annual 21-Nov-13 04-Oct-13 58 Management Elect Director Robert S. Weiss For For Yes Accuray Incorporated ARAY USA Annual 21-Nov-13 04-Oct-13 58 Management Elect Director Richard Pettingill For For Yes Accuray Incorporated ARAY USA Annual 21-Nov-13 04-Oct-13 58 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Accuray Incorporated ARAY USA Annual 21-Nov-13 04-Oct-13 58 Management 3 Ratify Auditors For For Yes OSI Systems, Inc. OSIS USA Annual 03-Dec-13 08-Oct-13 Management Elect Director Deepak Chopra For Withhold Yes OSI Systems, Inc. OSIS USA Annual 03-Dec-13 08-Oct-13 Management Elect Director Ajay Mehra For For Yes OSI Systems, Inc. OSIS USA Annual 03-Dec-13 08-Oct-13 Management Elect Director Steven C. Good For For Yes OSI Systems, Inc. OSIS USA Annual 03-Dec-13 08-Oct-13 Management Elect Director Meyer Luskin For For Yes OSI Systems, Inc. OSIS USA Annual 03-Dec-13 08-Oct-13 Management Elect Director David T. Feinberg For For Yes OSI Systems, Inc. OSIS USA Annual 03-Dec-13 08-Oct-13 Management Elect Director William F. Ballhaus For For Yes OSI Systems, Inc. OSIS USA Annual 03-Dec-13 08-Oct-13 Management 2 Ratify Auditors For For Yes OSI Systems, Inc. OSIS USA Annual 03-Dec-13 08-Oct-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Ubiquiti Networks, Inc. UBNT USA 90347A100 Annual 13-Dec-13 28-Oct-13 25 Management 1 Elect Director Ronald A. Sege For For Yes Ubiquiti Networks, Inc. UBNT USA 90347A100 Annual 13-Dec-13 28-Oct-13 25 Management 2 Ratify Auditors For For Yes United Natural Foods, Inc. UNFI USA Annual 18-Dec-13 21-Oct-13 Management 1a Elect Director Gail A. Graham For For Yes United Natural Foods, Inc. UNFI USA Annual 18-Dec-13 21-Oct-13 Management 1b Elect Director Ann Torre Bates For For Yes United Natural Foods, Inc. UNFI USA Annual 18-Dec-13 21-Oct-13 Management 2 Ratify Auditors For Against Yes United Natural Foods, Inc. UNFI USA Annual 18-Dec-13 21-Oct-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes United Natural Foods, Inc. UNFI USA Annual 18-Dec-13 21-Oct-13 Management 4 Amend Certificate of Incorporation to Declassify the Board of Directors For For Yes United Natural Foods, Inc. UNFI USA Annual 18-Dec-13 21-Oct-13 Management 5 Amend Bylaws to Declassify the Board of Directors For For Yes United Natural Foods, Inc. UNFI USA Annual 18-Dec-13 21-Oct-13 Share Holder 6 Reduce Supermajority Vote Requirement Against For Yes United Natural Foods, Inc. UNFI USA Annual 18-Dec-13 21-Oct-13 Share Holder 7 Pro-rata Vesting of Equity Plan Against For Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 1 Reelect Yuval Cohen as Class II Director Until the Annual Meeting of 2015 For For Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 2 Reelect David Morris as Class III Director Until the Annual Meeting of 2016 For For Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 3 Reelect Eytan Glazer as External Director for a Three Year Term For For Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 4 Reelect Lauri A. Hanover as External Director for a Three Year Term For For Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 5 Approve Compensation Policy for the Directors and Officers of the Company For For Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 6 Amend Stock Option Plan by Increasing the Number of Ordinary Shares Reserved under the Company's 2010 ESOP For For Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 7 Approve Non-Employee Director Stock Option Grant For For Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 8 Reappoint KPMG Somekh Chaikin as Auditors and Authorize Board to Fix Their Remuneration For For Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 9 Discuss Financial Statements and the Report of the Board for 2012 Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management 10 Other Business, (Voting if Applicable) For Against Yes Sodastream International Ltd. SODA Israel M9068E105 Annual 23-Dec-13 22-Nov-13 20 Management A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager None Against Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management Elect Director Robert C. Arzbaecher For Withhold Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management Elect Director Gurminder S. Bedi For For Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management Elect Director Thomas J. Fischer For For Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management Elect Director Mark E. Goldstein For For Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management Elect Director William K. Hall For For Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management Elect Director R. Alan Hunter, Jr. For For Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management Elect Director Robert A. Peterson For For Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management Elect Director Holly A. Van Deursen For For Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management Elect Director Dennis K. Williams For For Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Actuant Corporation ATU USA 00508X203 Annual 14-Jan-14 15-Nov-13 Management 3 Ratify Auditors For Against Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management Elect Director Robert R. Buck For For Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management Elect Director Paul M. Isabella For For Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management Elect Director Richard W. Frost For For Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management Elect Director James J. Gaffney For For Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management Elect Director Peter M. Gotsch For For Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management Elect Director Neil S. Novich For For Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management Elect Director Stuart A. Randle For For Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management Elect Director Wilson B. Sexton For For Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management 2 Ratify Auditors For Against Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Beacon Roofing Supply, Inc. BECN USA Annual 12-Feb-14 23-Dec-13 Management 4 Approve Omnibus Stock Plan For Against Yes NCI Building Systems, Inc. NCS USA Annual 25-Feb-14 14-Jan-14 Management Elect Director Norman C. Chambers For Against Yes NCI Building Systems, Inc. NCS USA Annual 25-Feb-14 14-Jan-14 Management Elect Director Kathleen J. Affeldt For For Yes NCI Building Systems, Inc. NCS USA Annual 25-Feb-14 14-Jan-14 Management Elect Director Nathan K. Sleeper For Against Yes NCI Building Systems, Inc. NCS USA Annual 25-Feb-14 14-Jan-14 Management 2 Approve Executive Incentive Bonus Plan For Against Yes NCI Building Systems, Inc. NCS USA Annual 25-Feb-14 14-Jan-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes NCI Building Systems, Inc. NCS USA Annual 25-Feb-14 14-Jan-14 Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes NCI Building Systems, Inc. NCS USA Annual 25-Feb-14 14-Jan-14 Management 5 Ratify Auditors For Against Yes Kforce Inc. KFRC USA Annual 10-Apr-14 28-Feb-14 Management Elect Director John N. Allred For For Yes Kforce Inc. KFRC USA Annual 10-Apr-14 28-Feb-14 Management Elect Director Richard M. Cocchiaro For For Yes Kforce Inc. KFRC USA Annual 10-Apr-14 28-Feb-14 Management Elect Director A. Gordon Tunstall For For Yes Kforce Inc. KFRC USA Annual 10-Apr-14 28-Feb-14 Management 2 Ratify Auditors For Against Yes Kforce Inc. KFRC USA Annual 10-Apr-14 28-Feb-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Asbury Automotive Group, Inc. ABG USA Annual 16-Apr-14 28-Feb-14 Management Elect Director Juanita T. James For For Yes Asbury Automotive Group, Inc. ABG USA Annual 16-Apr-14 28-Feb-14 Management Elect Director Craig T. Monaghan For For Yes Asbury Automotive Group, Inc. ABG USA Annual 16-Apr-14 28-Feb-14 Management 2 Approve Amendment to Certificate of Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions For Against Yes Asbury Automotive Group, Inc. ABG USA Annual 16-Apr-14 28-Feb-14 Management 3 Amend Executive Incentive Bonus Plan For For Yes Asbury Automotive Group, Inc. ABG USA Annual 16-Apr-14 28-Feb-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Asbury Automotive Group, Inc. ABG USA Annual 16-Apr-14 28-Feb-14 Management 5 Ratify Auditors For For Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management Elect Director Rosina B. Dixon For For Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management Elect Director Kathryn R. Harrigan For For Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management Elect Director Leon J. Hendrix, Jr. For For Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management Elect Director Ilan Kaufthal For For Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management Elect Director Steven M. Klosk For For Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management Elect Director William B. Korb For For Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management Elect Director Peter G. Tombros For For Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management Elect Director Shlomo Yanai For For Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Cambrex Corporation CBM USA Annual 24-Apr-14 07-Mar-14 Management 3 Ratify Auditors For For Yes AMC Entertainment Holdings, Inc. AMC USA 00165C104 Annual 25-Apr-14 14-Mar-14 Management Elect Director Anthony J. Saich For For Yes AMC Entertainment Holdings, Inc. AMC USA 00165C104 Annual 25-Apr-14 14-Mar-14 Management Elect Director Jian Wang For Withhold Yes AMC Entertainment Holdings, Inc. AMC USA 00165C104 Annual 25-Apr-14 14-Mar-14 Management 2 Ratify Auditors For For Yes AMC Entertainment Holdings, Inc. AMC USA 00165C104 Annual 25-Apr-14 14-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes AMC Entertainment Holdings, Inc. AMC USA 00165C104 Annual 25-Apr-14 14-Mar-14 Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Yes Ferro Corporation FOE USA Annual 25-Apr-14 07-Mar-14 Management Elect Director Richard J. Hipple For For Yes Ferro Corporation FOE USA Annual 25-Apr-14 07-Mar-14 Management Elect Director Gregory E. Hyland For For Yes Ferro Corporation FOE USA Annual 25-Apr-14 07-Mar-14 Management Elect Director William B. Lawrence For For Yes Ferro Corporation FOE USA Annual 25-Apr-14 07-Mar-14 Management 2 Declassify the Board of Directors For For Yes Ferro Corporation FOE USA Annual 25-Apr-14 07-Mar-14 Management 3 Amend Articles of Incorporation to Eliminate Cumulative Voting For For Yes Ferro Corporation FOE USA Annual 25-Apr-14 07-Mar-14 Management 4 Ratify Auditors For Against Yes Ferro Corporation FOE USA Annual 25-Apr-14 07-Mar-14 Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Ferro Corporation FOE USA Annual 25-Apr-14 07-Mar-14 Share Holder 6 Adopt Simple Majority Vote Requirement For For Yes National CineMedia, Inc. NCMI USA Annual 30-Apr-14 11-Mar-14 Management Elect Director Kurt C. Hall For Withhold Yes National CineMedia, Inc. NCMI USA Annual 30-Apr-14 11-Mar-14 Management Elect Director Lawrence A. Goodman For For Yes National CineMedia, Inc. NCMI USA Annual 30-Apr-14 11-Mar-14 Management Elect Director Scott N. Schneider For For Yes National CineMedia, Inc. NCMI USA Annual 30-Apr-14 11-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes National CineMedia, Inc. NCMI USA Annual 30-Apr-14 11-Mar-14 Management 3 Ratify Auditors For For Yes Trex Company, Inc. TREX USA 89531P105 Annual 30-Apr-14 03-Mar-14 Management Elect Director Jay M. Gratz For For Yes Trex Company, Inc. TREX USA 89531P105 Annual 30-Apr-14 03-Mar-14 Management Elect Director Ronald W. Kaplan For Withhold Yes Trex Company, Inc. TREX USA 89531P105 Annual 30-Apr-14 03-Mar-14 Management Elect Director Gerald Volas For For Yes Trex Company, Inc. TREX USA 89531P105 Annual 30-Apr-14 03-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Trex Company, Inc. TREX USA 89531P105 Annual 30-Apr-14 03-Mar-14 Management 3 Increase Authorized Common Stock For Against Yes Trex Company, Inc. TREX USA 89531P105 Annual 30-Apr-14 03-Mar-14 Management 4 Approve Omnibus Stock Plan For Against Yes Trex Company, Inc. TREX USA 89531P105 Annual 30-Apr-14 03-Mar-14 Management 5 Ratify Auditors For Against Yes BioTelemetry, Inc. BEAT USA Annual 02-May-14 18-Mar-14 Management Elect Director Ronald A. Ahrens For For Yes BioTelemetry, Inc. BEAT USA Annual 02-May-14 18-Mar-14 Management Elect Director Joseph H. Capper For For Yes BioTelemetry, Inc. BEAT USA Annual 02-May-14 18-Mar-14 Management Elect Director Joseph A. Frick For For Yes BioTelemetry, Inc. BEAT USA Annual 02-May-14 18-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes BioTelemetry, Inc. BEAT USA Annual 02-May-14 18-Mar-14 Management 3 Ratify Auditors For Against Yes Brightcove Inc. BCOV USA 10921T101 Annual 06-May-14 25-Mar-14 Management Elect Director David Mendels For For Yes Brightcove Inc. BCOV USA 10921T101 Annual 06-May-14 25-Mar-14 Management Elect Director Derek Harrar For For Yes Brightcove Inc. BCOV USA 10921T101 Annual 06-May-14 25-Mar-14 Management 2 Ratify Auditors For For Yes Heartland Payment Systems, Inc. HPY USA 42235N108 Annual 06-May-14 10-Mar-14 Management Elect Director Robert O. Carr For Withhold Yes Heartland Payment Systems, Inc. HPY USA 42235N108 Annual 06-May-14 10-Mar-14 Management Elect Director Robert H. Niehaus For For Yes Heartland Payment Systems, Inc. HPY USA 42235N108 Annual 06-May-14 10-Mar-14 Management Elect Director Jonathan J. Palmer For For Yes Heartland Payment Systems, Inc. HPY USA 42235N108 Annual 06-May-14 10-Mar-14 Management Elect Director Maureen Breakiron-Evans For For Yes Heartland Payment Systems, Inc. HPY USA 42235N108 Annual 06-May-14 10-Mar-14 Management Elect Director Marc J. Ostro For For Yes Heartland Payment Systems, Inc. HPY USA 42235N108 Annual 06-May-14 10-Mar-14 Management Elect Director Richard W. Vague For For Yes Heartland Payment Systems, Inc. HPY USA 42235N108 Annual 06-May-14 10-Mar-14 Management Elect Director Mitchell L. Hollin For For Yes Heartland Payment Systems, Inc. HPY USA 42235N108 Annual 06-May-14 10-Mar-14 Management 2 Ratify Auditors For Against Yes Heartland Payment Systems, Inc. HPY USA 42235N108 Annual 06-May-14 10-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Regal Entertainment Group RGC USA Annual 07-May-14 12-Mar-14 15 Management Elect Director Stephen A. Kaplan For For Yes Regal Entertainment Group RGC USA Annual 07-May-14 12-Mar-14 15 Management Elect Director Jack Tyrrell For For Yes Regal Entertainment Group RGC USA Annual 07-May-14 12-Mar-14 15 Management Elect Director Nestor R. Weigand Jr. For For Yes Regal Entertainment Group RGC USA Annual 07-May-14 12-Mar-14 15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Regal Entertainment Group RGC USA Annual 07-May-14 12-Mar-14 15 Management 3 Ratify Auditors For For Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management Elect Director Bruce A. Choate For For Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management Elect Director Ronald R. Foell For For Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management Elect Director Douglas C. Jacobs For For Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management Elect Director David J. Matlin For For Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management Elect Director John R. Peshkin For For Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management Elect Director Peter Schoels For For Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management Elect Director Scott D. Stowell For For Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management 2 Ratify Auditors For Against Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management 3 Approve Omnibus Stock Plan For Against Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Standard Pacific Corp. SPF USA 85375C101 Annual 07-May-14 12-Mar-14 Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes United Insurance Holdings Corp. UIHC USA Annual 07-May-14 20-Mar-14 Management Elect Director Alec L. Poitevint, II For Withhold Yes United Insurance Holdings Corp. UIHC USA Annual 07-May-14 20-Mar-14 Management Elect Director Kern M. Davis For Withhold Yes United Insurance Holdings Corp. UIHC USA Annual 07-May-14 20-Mar-14 Management Elect Director William H. Hood, III For Withhold Yes United Insurance Holdings Corp. UIHC USA Annual 07-May-14 20-Mar-14 Management Elect Director Sherrill W. Hudson For Withhold Yes United Insurance Holdings Corp. UIHC USA Annual 07-May-14 20-Mar-14 Management 2 Ratify Auditors For For Yes Terreno Realty Corporation TRNO USA 88146M101 Annual 09-May-14 01-Mar-14 Management Elect Director W. Blake Baird For Withhold Yes Terreno Realty Corporation TRNO USA 88146M101 Annual 09-May-14 01-Mar-14 Management Elect Director Michael A. Coke For For Yes Terreno Realty Corporation TRNO USA 88146M101 Annual 09-May-14 01-Mar-14 Management Elect Director LeRoy E. Carlson For For Yes Terreno Realty Corporation TRNO USA 88146M101 Annual 09-May-14 01-Mar-14 Management Elect Director Peter J. Merlone For For Yes Terreno Realty Corporation TRNO USA 88146M101 Annual 09-May-14 01-Mar-14 Management Elect Director Douglas M. Pasquale For For Yes Terreno Realty Corporation TRNO USA 88146M101 Annual 09-May-14 01-Mar-14 Management Elect Director Dennis Polk For For Yes Terreno Realty Corporation TRNO USA 88146M101 Annual 09-May-14 01-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Terreno Realty Corporation TRNO USA 88146M101 Annual 09-May-14 01-Mar-14 Management 3 Amend Restricted Stock Plan For Against Yes Terreno Realty Corporation TRNO USA 88146M101 Annual 09-May-14 01-Mar-14 Management 4 Ratify Auditors For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management Elect Director Mark A. Thierer For Withhold Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management Elect Director Peter J. Bensen For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management Elect Director Steven D. Cosler For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management Elect Director William J. Davis For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management Elect Director Steven B. Epstein For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management Elect Director Betsy D. Holden For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management Elect Director Karen L. Katen For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management Elect Director Harry M. Kraemer For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management Elect Director Anthony Masso For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management 2 Amend Executive Incentive Bonus Plan For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management 3 Amend Omnibus Stock Plan For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Catamaran Corporation CTRX Canada Annual/Special 13-May-14 24-Mar-14 Management 5 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 1a Elect Director David M. Demshur For Withhold Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 1b Elect Director Michael C. Kearney For For Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 1c Elect Director Jan Willem Sodderland For For Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 2 Ratify PricewaterhouseCoopers LLP as Auditors For Against Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 4 Adopt Financial Statements and Statutory Reports For For Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 5 Approve Cancellation of Repurchased Shares For For Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 7 Grant Board Authority to Issue Ordinary and Preference Shares Up To 10 Percent of Issued Capital For For Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 8 Authorize Board to Exclude Preemptive Rights from Issuance For For Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 9 Amend Non-Employee Director Omnibus Stock Plan For For Yes Core Laboratories N.V. CLB Netherlands N22717107 Annual 13-May-14 15-Apr-14 Management 10 Amend Omnibus Stock Plan For Against Yes Halozyme Therapeutics, Inc. HALO USA 40637H109 Annual 13-May-14 17-Mar-14 Management Elect Director Kathryn E. Falberg For For Yes Halozyme Therapeutics, Inc. HALO USA 40637H109 Annual 13-May-14 17-Mar-14 Management Elect Director Kenneth J. Kelley For For Yes Halozyme Therapeutics, Inc. HALO USA 40637H109 Annual 13-May-14 17-Mar-14 Management Elect Director Matthew L. Posard For For Yes Halozyme Therapeutics, Inc. HALO USA 40637H109 Annual 13-May-14 17-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Halozyme Therapeutics, Inc. HALO USA 40637H109 Annual 13-May-14 17-Mar-14 Management 3 Ratify Auditors For Against Yes WageWorks, Inc. WAGE USA Annual 13-May-14 17-Mar-14 Management Elect Director John W. Larson For For Yes WageWorks, Inc. WAGE USA Annual 13-May-14 17-Mar-14 Management Elect Director Mariann Byerwalter For For Yes WageWorks, Inc. WAGE USA Annual 13-May-14 17-Mar-14 Management Elect Director Edward C. Nafus For For Yes WageWorks, Inc. WAGE USA Annual 13-May-14 17-Mar-14 Management 2 Ratify Auditors For For Yes Control4 Corporation CTRL USA 21240D107 Annual 14-May-14 15-Apr-14 73 Management Elect Director Len Jordan For For Yes Control4 Corporation CTRL USA 21240D107 Annual 14-May-14 15-Apr-14 73 Management Elect Director Steven Vassallo For For Yes Control4 Corporation CTRL USA 21240D107 Annual 14-May-14 15-Apr-14 73 Management 2 Ratify Auditors For Against Yes Acacia Research Corporation ACTG USA Annual 15-May-14 21-Mar-14 Management Elect Director Edward W. Frykman For For Yes Acacia Research Corporation ACTG USA Annual 15-May-14 21-Mar-14 Management Elect Director William S. Anderson For For Yes Acacia Research Corporation ACTG USA Annual 15-May-14 21-Mar-14 Management 2 Ratify Auditors For Against Yes Acacia Research Corporation ACTG USA Annual 15-May-14 21-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Steven Bangert For Withhold Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Michael B. Burgamy For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Morgan Gust For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Evan Makovsky For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Douglas L. Polson For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Mary K. Rhinehart For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Noel N. Rothman For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Bruce H. Schroffel For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Timothy J. Travis For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Mary Beth Vitale For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management Elect Director Mary M. White For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management 3 Ratify Auditors For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management 4 Increase Authorized Common Stock For Against Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management 5 Amend Qualified Employee Stock Purchase Plan For For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Management 6 Amend Omnibus Stock Plan For Against Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Share Holder 7 Require Independent Board Chairman Against For Yes CoBiz Financial Inc. COBZ USA Annual 15-May-14 21-Mar-14 Share Holder 8 Require a Majority Vote for the Election of Directors Against For Yes EPR Properties EPR USA 26884U109 Annual 15-May-14 10-Mar-14 Management Elect Director David M. Brain For For Yes EPR Properties EPR USA 26884U109 Annual 15-May-14 10-Mar-14 Management Elect Director Robert J. Druten For For Yes EPR Properties EPR USA 26884U109 Annual 15-May-14 10-Mar-14 Management Elect Director Robin P. Sterneck For For Yes EPR Properties EPR USA 26884U109 Annual 15-May-14 10-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes EPR Properties EPR USA 26884U109 Annual 15-May-14 10-Mar-14 Management 3 Ratify Auditors For Against Yes Waste Connections, Inc. WCN USA Annual 16-May-14 17-Mar-14 Management 1 Elect Director Robert H. Davis For For Yes Waste Connections, Inc. WCN USA Annual 16-May-14 17-Mar-14 Management 2 Ratify Auditors For Against Yes Waste Connections, Inc. WCN USA Annual 16-May-14 17-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Waste Connections, Inc. WCN USA Annual 16-May-14 17-Mar-14 Management 4 Approve Omnibus Stock Plan For Against Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management Elect Director Lawrence J. Lukis For Withhold Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management Elect Director Victoria M. Holt For Withhold Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management Elect Director Bradley A. Cleveland For Withhold Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management Elect Director Rainer Gawlick For For Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management Elect Director John B. Goodman For For Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management Elect Director Douglas W. Kohrs For For Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management Elect Director Brian K. Smith For For Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management Elect Director Sven A. Wehrwein For For Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management 2 Ratify Auditors For For Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Proto Labs, Inc. PRLB USA Annual 20-May-14 25-Mar-14 Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Yes Builders FirstSource, Inc. BLDR USA 12008R107 Annual 21-May-14 28-Mar-14 Management Elect Director Paul S. Levy For Withhold Yes Builders FirstSource, Inc. BLDR USA 12008R107 Annual 21-May-14 28-Mar-14 Management Elect Director David A. Barr For Withhold Yes Builders FirstSource, Inc. BLDR USA 12008R107 Annual 21-May-14 28-Mar-14 Management Elect Director Cleveland A. Christophe For For Yes Builders FirstSource, Inc. BLDR USA 12008R107 Annual 21-May-14 28-Mar-14 Management Elect Director Craig A. Steinke For For Yes Builders FirstSource, Inc. BLDR USA 12008R107 Annual 21-May-14 28-Mar-14 Management 2 Approve Omnibus Stock Plan For Against Yes Builders FirstSource, Inc. BLDR USA 12008R107 Annual 21-May-14 28-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Builders FirstSource, Inc. BLDR USA 12008R107 Annual 21-May-14 28-Mar-14 Management 4 Ratify Auditors For Against Yes Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management Elect Director Jorge M. Diaz For For Yes Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management Elect Director G. Patrick Phillips For For Yes Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 3 Ratify Auditors For Against Yes Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 4 Adopt Majority Voting for Uncontested Election of Directors For For Yes Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 5 Amend Omnibus Stock Plan For Against Yes Cardtronics, Inc. CATM USA 14161H108 Annual 21-May-14 25-Mar-14 Management 6 Amend Omnibus Stock Plan For Against Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Michael A. Coke For Withhold Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Lammot J. du Pont For Withhold Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Thomas D. Eckert For Withhold Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Hossein Fateh For For Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Jonathan G. Heiliger For For Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director Frederic V. Malek For For Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director John T. Roberts, Jr. For Withhold Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management Elect Director John H. Toole For For Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes DuPont Fabros Technology, Inc. DFT USA 26613Q106 Annual 21-May-14 28-Mar-14 Management 3 Ratify Auditors For For Yes Euronet Worldwide, Inc. EEFT USA Annual 21-May-14 24-Mar-14 Management Elect Director Andrzej Olechowski For For Yes Euronet Worldwide, Inc. EEFT USA Annual 21-May-14 24-Mar-14 Management Elect Director Eriberto R. Scocimara For For Yes Euronet Worldwide, Inc. EEFT USA Annual 21-May-14 24-Mar-14 Management 2 Ratify Auditors For Against Yes Euronet Worldwide, Inc. EEFT USA Annual 21-May-14 24-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director William B. Campbell For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director James D. Chiafullo For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Vincent J. Delie, Jr. For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Laura E. Ellsworth For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Robert B. Goldstein For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Stephen J. Gurgovits For Withhold Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director David J. Malone For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director D. Stephen Martz For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Robert J. McCarthy, Jr. For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director David L. Motley For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Arthur J. Rooney, II For Withhold Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director John W. Rose For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director John S. Stanik For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director William J. Strimbu For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management Elect Director Earl K. Wahl, Jr. For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes F.N.B. Corporation FNB USA Annual 21-May-14 12-Mar-14 Management 3 Ratify Auditors For Against Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management Elect Director Hilton H. Howell, Jr. For Withhold Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management Elect Director William E. Mayher, III For For Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management Elect Director Richard L. Boger For For Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management Elect Director T.L. (Gene) Elder For For Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management Elect Director Robin R. Howell For Withhold Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management Elect Director Howell W. Newton For For Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management Elect Director Hugh E. Norton For For Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management Elect Director Harriett J. Robinson For Withhold Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Gray Television, Inc. GTN USA Annual 21-May-14 13-Mar-14 Management 3 Ratify Auditors For Against Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Bernard W. Aronson For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Lawrence S. Benjamin For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Raul J. Fernandez For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Kenneth B. Gilman For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Nancy J. Karch For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Kenneth P. Kopelman For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Kay Koplovitz For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Craig A. Leavitt For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Deborah J. Lloyd For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management Elect Director Doreen A. Toben For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management 3 Ratify Auditors For Against Yes Kate Spade & Company KATE USA Annual 21-May-14 21-Mar-14 Management 4 Other Business For Against Yes Novadaq Technologies Inc. NDQ Canada 66987G102 Annual/Special 21-May-14 17-Apr-14 Management Elect Director Arun Menawat For For Yes Novadaq Technologies Inc. NDQ Canada 66987G102 Annual/Special 21-May-14 17-Apr-14 Management Elect Director Aaron Davidson For For Yes Novadaq Technologies Inc. NDQ Canada 66987G102 Annual/Special 21-May-14 17-Apr-14 Management Elect Director Anthony Griffiths For For Yes Novadaq Technologies Inc. NDQ Canada 66987G102 Annual/Special 21-May-14 17-Apr-14 Management Elect Director Harold O. Koch, Jr. For For Yes Novadaq Technologies Inc. NDQ Canada 66987G102 Annual/Special 21-May-14 17-Apr-14 Management Elect Director William A. MacKinnon For For Yes Novadaq Technologies Inc. NDQ Canada 66987G102 Annual/Special 21-May-14 17-Apr-14 Management Elect Director Thomas Wellner For For Yes Novadaq Technologies Inc. NDQ Canada 66987G102 Annual/Special 21-May-14 17-Apr-14 Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Novadaq Technologies Inc. NDQ Canada 66987G102 Annual/Special 21-May-14 17-Apr-14 Management 3 Re-approve Stock Option Plan For Against Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Richard M. Adams For Withhold Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Robert G. Astorg For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director W. Gaston Caperton, III For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Peter A. Converse For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Lawrence K. Doll For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director W. Douglas Fisher For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Theodore J. Georgelas For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Douglas J. Leech For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director John M. McMahon For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director J. Paul McNamara For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Mark R. Nesselroad For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director William C. Pitt, III For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Mary K. Weddle For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director Gary G. White For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management Elect Director P. Clinton Winter, Jr. For For Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management 2 Ratify Auditors For Against Yes UNITED BANKSHARES, INC. UBSI USA Annual 21-May-14 12-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Boulder Brands, Inc. BDBD USA Annual 22-May-14 31-Mar-14 Management Elect Director Benjamin D. Chereskin For For Yes Boulder Brands, Inc. BDBD USA Annual 22-May-14 31-Mar-14 Management Elect Director Gerald J. 'Bud' Laber For Withhold Yes Boulder Brands, Inc. BDBD USA Annual 22-May-14 31-Mar-14 Management Elect Director James B. Leighton For For Yes Boulder Brands, Inc. BDBD USA Annual 22-May-14 31-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Boulder Brands, Inc. BDBD USA Annual 22-May-14 31-Mar-14 Management 3 Ratify Auditors For For Yes Cinemark Holdings, Inc. CNK USA 17243V102 Annual 22-May-14 02-Apr-14 Management Elect Director Steven P. Rosenberg For For Yes Cinemark Holdings, Inc. CNK USA 17243V102 Annual 22-May-14 02-Apr-14 Management Elect Director Enrique F. Senior For For Yes Cinemark Holdings, Inc. CNK USA 17243V102 Annual 22-May-14 02-Apr-14 Management Elect Director Donald G. Soderquist For For Yes Cinemark Holdings, Inc. CNK USA 17243V102 Annual 22-May-14 02-Apr-14 Management 2 Ratify Auditors For For Yes Cinemark Holdings, Inc. CNK USA 17243V102 Annual 22-May-14 02-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management Elect Director Edward W. Rose, III For For Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management Elect Director Leigh J. Abrams For Withhold Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management Elect Director James F. Gero For For Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management Elect Director Frederick B. Hegi, Jr. For For Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management Elect Director David A. Reed For For Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management Elect Director John B. Lowe, Jr. For For Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management Elect Director Jason D. Lippert For For Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management Elect Director Brendan J. Deely For For Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management 2 Amend Omnibus Stock Plan For Against Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Drew Industries Incorporated DW USA 26168L205 Annual 22-May-14 26-Mar-14 Management 4 Ratify Auditors For Against Yes Hersha Hospitality Trust HT USA Annual 22-May-14 31-Mar-14 Management 1a Elect Director Jay H. Shah For For Yes Hersha Hospitality Trust HT USA Annual 22-May-14 31-Mar-14 Management 1b Elect Director Thomas J. Hutchison, III For For Yes Hersha Hospitality Trust HT USA Annual 22-May-14 31-Mar-14 Management 1c Elect Director Donald J. Landry For For Yes Hersha Hospitality Trust HT USA Annual 22-May-14 31-Mar-14 Management 1d Elect Director Michael A. Leven For For Yes Hersha Hospitality Trust HT USA Annual 22-May-14 31-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Hersha Hospitality Trust HT USA Annual 22-May-14 31-Mar-14 Management 3 Amend Omnibus Stock Plan For Against Yes Hersha Hospitality Trust HT USA Annual 22-May-14 31-Mar-14 Management 4 Ratify Auditors For Against Yes MasTec, Inc. MTZ USA Annual 22-May-14 13-Mar-14 Management Elect Director Ernst N. Csiszar For For Yes MasTec, Inc. MTZ USA Annual 22-May-14 13-Mar-14 Management Elect Director Julia L. Johnson For Withhold Yes MasTec, Inc. MTZ USA Annual 22-May-14 13-Mar-14 Management Elect Director Jorge Mas For Withhold Yes MasTec, Inc. MTZ USA Annual 22-May-14 13-Mar-14 Management Elect Director Daniel Restrepo For For Yes MasTec, Inc. MTZ USA Annual 22-May-14 13-Mar-14 Management 2 Ratify Auditors For Against Yes MasTec, Inc. MTZ USA Annual 22-May-14 13-Mar-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management Reelect David Kostman, Chairman, as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management Reelect Joseph Atsmon, Vice-Chairman, as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management Reelect Rimon Ben-Shaoul as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management Reelect Yehoshua (Shuki) Ehrlich as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management Reelect Leo Apotheker as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management Reelect Joseph (Joe) Cowan as Director Until the End of the Next Annual General Meeting For For Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management 2 Grant Options to Non-Executive Directors For For Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management 3 Approve Employment Terms of Barak Eilam, CEO For For Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management 4 Reappoint Kost Forer Gabay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration For Against Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management 5 Discuss Financial Statements and the Report of the Board for 2012 Yes Nice Systems Ltd. NICE Israel Annual 27-May-14 22-Apr-14 Management A Vote FOR if you have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager None Against Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Stanley M. Bergman For Withhold Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Gerald A. Benjamin For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director James P. Breslawski For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Mark E. Mlotek For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Steven Paladino For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Barry J. Alperin For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Paul Brons For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Donald J. Kabat For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Philip A. Laskawy For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Karyn Mashima For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Norman S. Matthews For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Carol Raphael For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director E. Dianne Rekow For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Bradley T. Sheares For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management Elect Director Louis W. Sullivan For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Henry Schein, Inc. HSIC USA Annual 28-May-14 31-Mar-14 Management 3 Ratify Auditors For For Yes Brandywine Realty Trust BDN USA Annual 29-May-14 02-Apr-14 Management Elect Director Walter D'Alessio For For Yes Brandywine Realty Trust BDN USA Annual 29-May-14 02-Apr-14 Management Elect Director Anthony A. Nichols, Sr. For For Yes Brandywine Realty Trust BDN USA Annual 29-May-14 02-Apr-14 Management Elect Director Gerard H. Sweeney For For Yes Brandywine Realty Trust BDN USA Annual 29-May-14 02-Apr-14 Management Elect Director Wyche Fowler For For Yes Brandywine Realty Trust BDN USA Annual 29-May-14 02-Apr-14 Management Elect Director Michael J. Joyce For For Yes Brandywine Realty Trust BDN USA Annual 29-May-14 02-Apr-14 Management Elect Director Charles P. Pizzi For For Yes Brandywine Realty Trust BDN USA Annual 29-May-14 02-Apr-14 Management Elect Director James C. Diggs For For Yes Brandywine Realty Trust BDN USA Annual 29-May-14 02-Apr-14 Management 2 Ratify Auditors For Against Yes Brandywine Realty Trust BDN USA Annual 29-May-14 02-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management Elect Director Walter F. Ulloa For Withhold Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management Elect Director Philip C. Wilkinson For Withhold Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management Elect Director Paul A. Zevnik For Withhold Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management Elect Director Esteban E. Torres For For Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management Elect Director Gilbert R. Vasquez For For Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management Elect Director Jules G. Buenabenta For For Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management Elect Director Patricia Diaz Dennis For For Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management Elect Director Juan Saldivar von Wuthenau For Withhold Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management 2 Amend Omnibus Stock Plan For Against Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management 3 Ratify Auditors For For Yes Entravision Communications Corporation EVC USA 29382R107 Annual 29-May-14 11-Apr-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director Neil S. Braun For For Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director Eric A. Demirian For Withhold Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director Richard L. Gelfond For For Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director Garth M. Girvan For Withhold Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director David W. Leebron For For Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director Michael Lynne For For Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director Michael MacMillan For For Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director I. Martin Pompadur For Withhold Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director Marc A. Utay For Withhold Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management Elect Director Bradley J. Wechsler For Withhold Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management 2 Ratify Auditors For Against Yes IMAX Corporation IMAX Canada 45245E109 Annual/Special 02-Jun-14 04-Apr-14 Management 3 Require Advance Notice for Shareholder Proposals/Nominations For For Yes LDR Holding Corporation LDRH USA 50185U105 Annual 03-Jun-14 14-Apr-14 Management 1 Elect Director Joseph Aragona For Withhold Yes LDR Holding Corporation LDRH USA 50185U105 Annual 03-Jun-14 14-Apr-14 Management 2 Ratify Auditors For For Yes Receptos, Inc. RCPT USA Annual 03-Jun-14 07-Apr-14 Management Elect Director Faheem Hasnain For Withhold Yes Receptos, Inc. RCPT USA Annual 03-Jun-14 07-Apr-14 Management Elect Director Erle T. Mast For For Yes Receptos, Inc. RCPT USA Annual 03-Jun-14 07-Apr-14 Management Elect Director Mary Lynne Hedley For For Yes Receptos, Inc. RCPT USA Annual 03-Jun-14 07-Apr-14 Management 2 Ratify Auditors For For Yes Ambarella, Inc. AMBA Cayman Islands G037AX101 Annual 04-Jun-14 15-Apr-14 70 Management Elect Director Leslie D. Kohn For For Yes Ambarella, Inc. AMBA Cayman Islands G037AX101 Annual 04-Jun-14 15-Apr-14 70 Management Elect Director D. Jeffrey Richardson For For Yes Ambarella, Inc. AMBA Cayman Islands G037AX101 Annual 04-Jun-14 15-Apr-14 70 Management Elect Director Lip-Bu Tan For For Yes Ambarella, Inc. AMBA Cayman Islands G037AX101 Annual 04-Jun-14 15-Apr-14 70 Management 2 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Applied Optoelectronics, Inc. AAOI USA 03823U102 Annual 04-Jun-14 08-Apr-14 Management Elect Director Alan Moore For For Yes Applied Optoelectronics, Inc. AAOI USA 03823U102 Annual 04-Jun-14 08-Apr-14 Management Elect Director Che-Wei Lin For For Yes Applied Optoelectronics, Inc. AAOI USA 03823U102 Annual 04-Jun-14 08-Apr-14 Management 2 Ratify Auditors For For Yes Alliance Data Systems Corporation ADS USA Annual 05-Jun-14 07-Apr-14 Management Elect Director Bruce K. Anderson For For Yes Alliance Data Systems Corporation ADS USA Annual 05-Jun-14 07-Apr-14 Management Elect Director Roger H. Ballou For For Yes Alliance Data Systems Corporation ADS USA Annual 05-Jun-14 07-Apr-14 Management Elect Director Lawrence M. Benveniste For For Yes Alliance Data Systems Corporation ADS USA Annual 05-Jun-14 07-Apr-14 Management Elect Director D. Keith Cobb For For Yes Alliance Data Systems Corporation ADS USA Annual 05-Jun-14 07-Apr-14 Management Elect Director E. Linn Draper, Jr. For For Yes Alliance Data Systems Corporation ADS USA Annual 05-Jun-14 07-Apr-14 Management Elect Director Kenneth R. Jensen For For Yes Alliance Data Systems Corporation ADS USA Annual 05-Jun-14 07-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Alliance Data Systems Corporation ADS USA Annual 05-Jun-14 07-Apr-14 Management 3 Ratify Auditors For Against Yes Bonanza Creek Energy, Inc. BCEI USA Annual 05-Jun-14 28-Apr-14 Management 1 Elect Director Kevin A. Neveu For For Yes Bonanza Creek Energy, Inc. BCEI USA Annual 05-Jun-14 28-Apr-14 Management 2 Ratify Auditors For For Yes Bonanza Creek Energy, Inc. BCEI USA Annual 05-Jun-14 28-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Natus Medical Incorporated BABY USA Annual 06-Jun-14 10-Apr-14 Management 1 Elect Director Kenneth E. Ludlum For For Yes Natus Medical Incorporated BABY USA Annual 06-Jun-14 10-Apr-14 Management 2 Ratify Auditors For For Yes Natus Medical Incorporated BABY USA Annual 06-Jun-14 10-Apr-14 Management 3 Amend Omnibus Stock Plan For Against Yes Natus Medical Incorporated BABY USA Annual 06-Jun-14 10-Apr-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Rocket Fuel Inc. FUEL USA Annual 09-Jun-14 16-Apr-14 5 Management 1a Elect Director John Gardner For For Yes Rocket Fuel Inc. FUEL USA Annual 09-Jun-14 16-Apr-14 5 Management 1b Elect Director Monte Zweben For For Yes Rocket Fuel Inc. FUEL USA Annual 09-Jun-14 16-Apr-14 5 Management 2 Ratify Auditors For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management Elect Director Mark B. Logan For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management Elect Director Barry Caldwell For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management Elect Director Charles Slacik For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management Elect Director Richard A. 'Randy' Meier For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management Elect Director John C. Moore For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management Elect Director Kathryn Tunstall For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management Elect Director Caren Mason For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management 2 Amend Omnibus Stock Plan For Against Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management 3 Approve Increase in Size of Board For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management 4 Ratify Auditors For For Yes STAAR Surgical Company STAA USA Annual 09-Jun-14 17-Apr-14 Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes THE SPECTRANETICS CORPORATION SPNC USA 84760C107 Annual 10-Jun-14 14-Apr-14 Management Elect Director Maria Sainz For For Yes THE SPECTRANETICS CORPORATION SPNC USA 84760C107 Annual 10-Jun-14 14-Apr-14 Management Elect Director Daniel A. Pelak For For Yes THE SPECTRANETICS CORPORATION SPNC USA 84760C107 Annual 10-Jun-14 14-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes THE SPECTRANETICS CORPORATION SPNC USA 84760C107 Annual 10-Jun-14 14-Apr-14 Management 3 Ratify Auditors For For Yes THE SPECTRANETICS CORPORATION SPNC USA 84760C107 Annual 10-Jun-14 14-Apr-14 Management 4 Increase Authorized Common Stock For Against Yes THE SPECTRANETICS CORPORATION SPNC USA 84760C107 Annual 10-Jun-14 14-Apr-14 Management 5 Amend Omnibus Stock Plan For Against Yes Nexstar Broadcasting Group, Inc. NXST USA 65336K103 Annual 11-Jun-14 07-Apr-14 Management Elect Director I. Martin Pompadur For For Yes Nexstar Broadcasting Group, Inc. NXST USA 65336K103 Annual 11-Jun-14 07-Apr-14 Management Elect Director Dennis A. Miller For For Yes Nexstar Broadcasting Group, Inc. NXST USA 65336K103 Annual 11-Jun-14 07-Apr-14 Management 2 Ratify Auditors For Against Yes Tetraphase Pharmaceuticals, Inc. TTPH USA 88165N105 Annual 12-Jun-14 14-Apr-14 Management Elect Director L. Patrick Gage For For Yes Tetraphase Pharmaceuticals, Inc. TTPH USA 88165N105 Annual 12-Jun-14 14-Apr-14 Management Elect Director Nancy Wysenski For For Yes Tetraphase Pharmaceuticals, Inc. TTPH USA 88165N105 Annual 12-Jun-14 14-Apr-14 Management 2 Approve Qualified Employee Stock Purchase Plan For For Yes Tetraphase Pharmaceuticals, Inc. TTPH USA 88165N105 Annual 12-Jun-14 14-Apr-14 Management 3 Ratify Auditors For For Yes EPAM Systems, Inc. EPAM USA 29414B104 Annual 13-Jun-14 15-Apr-14 Management 1 Elect Director Ronald P. Vargo For For Yes EPAM Systems, Inc. EPAM USA 29414B104 Annual 13-Jun-14 15-Apr-14 Management 2 Ratify Auditors For For Yes ICG Group, Inc. ICGE USA 44928D108 Annual 13-Jun-14 17-Apr-14 Management 1a Elect Director Walter W. Buckley, III For Against Yes ICG Group, Inc. ICGE USA 44928D108 Annual 13-Jun-14 17-Apr-14 Management 1b Elect Director Michael J. Hagan For For Yes ICG Group, Inc. ICGE USA 44928D108 Annual 13-Jun-14 17-Apr-14 Management 1c Elect Director Philip J. Ringo For For Yes ICG Group, Inc. ICGE USA 44928D108 Annual 13-Jun-14 17-Apr-14 Management 2 Ratify Auditors For Against Yes ICG Group, Inc. ICGE USA 44928D108 Annual 13-Jun-14 17-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes ICG Group, Inc. ICGE USA 44928D108 Annual 13-Jun-14 17-Apr-14 Management 4 Change Company Name For For Yes Spirit Airlines, Inc. SAVE USA Annual 17-Jun-14 22-Apr-14 Management Elect Director B. Ben Baldanza For For Yes Spirit Airlines, Inc. SAVE USA Annual 17-Jun-14 22-Apr-14 Management Elect Director Robert L. Fornaro For For Yes Spirit Airlines, Inc. SAVE USA Annual 17-Jun-14 22-Apr-14 Management Elect Director H. McIntyre Gardner For For Yes Spirit Airlines, Inc. SAVE USA Annual 17-Jun-14 22-Apr-14 Management 2 Ratify Auditors For Against Yes Spirit Airlines, Inc. SAVE USA Annual 17-Jun-14 22-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes On Assignment, Inc. ASGN USA Annual 19-Jun-14 21-Apr-14 Management Elect Director Peter T. Dameris For Withhold Yes On Assignment, Inc. ASGN USA Annual 19-Jun-14 21-Apr-14 Management Elect Director Jonathan S. Holman For For Yes On Assignment, Inc. ASGN USA Annual 19-Jun-14 21-Apr-14 Management 2A Amend Articles to Remove Requirement that Stockholders Adopt a Resolution if the Board of Directors Adopts Any Bylaw Amendment that Increases or Reduces the Authorized Number of Directors For For Yes On Assignment, Inc. ASGN USA Annual 19-Jun-14 21-Apr-14 Management 2B Reduce Supermajority Vote Requirement For For Yes On Assignment, Inc. ASGN USA Annual 19-Jun-14 21-Apr-14 Management 2C Provide Right to Act by Written Consent For For Yes On Assignment, Inc. ASGN USA Annual 19-Jun-14 21-Apr-14 Management 2D Reduce Supermajority Vote Requirement For For Yes On Assignment, Inc. ASGN USA Annual 19-Jun-14 21-Apr-14 Management 2E Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes For Against Yes On Assignment, Inc. ASGN USA Annual 19-Jun-14 21-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes On Assignment, Inc. ASGN USA Annual 19-Jun-14 21-Apr-14 Management 4 Ratify Auditors For Against Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management Elect Director Claire H. Babrowski For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management Elect Director Cheryl A. Bachelder For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management Elect Director Hamish A. Dodds For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management Elect Director Brendan L. Hoffman For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management Elect Director Terry E. London For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management Elect Director Cynthia P. McCague For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management Elect Director Michael A. Peel For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management Elect Director Ann M. Sardini For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management Elect Director Alexander W. Smith For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management 2 Amend Nonqualified Employee Stock Purchase Plan For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Pier 1 Imports, Inc. PIR USA Annual 20-Jun-14 23-Apr-14 Management 4 Ratify Auditors For Against Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management Elect Director Nevin N. Andersen For For Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management Elect Director Daniel W. Campbell For For Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management Elect Director M. Truman Hunt For For Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management Elect Director Andrew D. Lipman For For Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management Elect Director Steven J. Lund For Withhold Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management Elect Director Patricia A. Negron For For Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management Elect Director Neil H. Offen For For Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management Elect Director Thomas R. Pisano For For Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Nu Skin Enterprises, Inc. NUS USA 67018T105 Annual 24-Jun-14 06-May-14 Management 3 Ratify Auditors For Against Yes Restoration Hardware Holdings, Inc. RH USA Annual 25-Jun-14 05-May-14 Management Elect Director Katie Mitic For For Yes Restoration Hardware Holdings, Inc. RH USA Annual 25-Jun-14 05-May-14 Management Elect Director Thomas Mottola For Withhold Yes Restoration Hardware Holdings, Inc. RH USA Annual 25-Jun-14 05-May-14 Management Elect DirectorBarry Sternlicht For Withhold Yes Restoration Hardware Holdings, Inc. RH USA Annual 25-Jun-14 05-May-14 Management 2 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Restoration Hardware Holdings, Inc. RH USA Annual 25-Jun-14 05-May-14 Management 3 Ratify Auditors For For Yes Verint Systems Inc. VRNT USA 92343X100 Annual 26-Jun-14 02-May-14 Management Elect Director Dan Bodner For For Yes Verint Systems Inc. VRNT USA 92343X100 Annual 26-Jun-14 02-May-14 Management Elect Director Victor DeMarines For For Yes Verint Systems Inc. VRNT USA 92343X100 Annual 26-Jun-14 02-May-14 Management Elect Director John Egan For For Yes Verint Systems Inc. VRNT USA 92343X100 Annual 26-Jun-14 02-May-14 Management Elect Director Larry Myers For For Yes Verint Systems Inc. VRNT USA 92343X100 Annual 26-Jun-14 02-May-14 Management Elect Director Richard Nottenburg For For Yes Verint Systems Inc. VRNT USA 92343X100 Annual 26-Jun-14 02-May-14 Management Elect Director Howard Safir For For Yes Verint Systems Inc. VRNT USA 92343X100 Annual 26-Jun-14 02-May-14 Management Elect Director Earl Shanks For For Yes Verint Systems Inc. VRNT USA 92343X100 Annual 26-Jun-14 02-May-14 Management 2 Ratify Auditors For Against Yes Verint Systems Inc. VRNT USA 92343X100 Annual 26-Jun-14 02-May-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Orexigen Therapeutics, Inc. OREX USA Annual 27-Jun-14 29-Apr-14 24 Management Elect Director Eckard Weber For Withhold Yes Orexigen Therapeutics, Inc. OREX USA Annual 27-Jun-14 29-Apr-14 24 Management Elect Director Patrick J. Mahaffy For Withhold Yes Orexigen Therapeutics, Inc. OREX USA Annual 27-Jun-14 29-Apr-14 24 Management Elect Director Michael A. Narachi For For Yes Orexigen Therapeutics, Inc. OREX USA Annual 27-Jun-14 29-Apr-14 24 Management 2 Approve Flexible Settlement Feature for the Potential Conversion of the Notes For Against Yes Orexigen Therapeutics, Inc. OREX USA Annual 27-Jun-14 29-Apr-14 24 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Orexigen Therapeutics, Inc. OREX USA Annual 27-Jun-14 29-Apr-14 24 Management 4 Ratify Auditors For Against Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:August 12, 2014
